2018 IL App (1st) 170282 


                                           IN THE


                            APPELLATE COURT OF ILLINOIS


                                      FIRST DISTRICT



                                                                             FIRST DIVISION
                                                                               March 30, 2018

No. 1-17-0282

STATE FARM FIRE & CASUALTY COMPANY,                       )
                                                          )      Appeal from the
       Plaintiff-Appellant and                            )      Circuit Court of
       Counterdefendant-Appellant,                        )      Cook County
                                                          )
v.                                                        )
                                                          )
PAUL DUBROVSKY; JEFF DUBROVSKY; and,                      )
SETERUS, INC., f/k/a IBM Lender Business Processes,       )      13 CH 4880
Inc. Services,                                            )
                                                          )
       Defendants,                                        )
                                                          )      The Honorable
(Paul Dubrovsky and Jeff Dubrovsky, Defendants-           )      Rita Novak and
Appellants; Seterus, Inc., Defendant-Appellee and         )      Sanjay Tailor,
Counterplaintiff-Appellee).                               )      Judges Presiding.


       JUSTICE MIKVA delivered the judgment of the court, with opinion.
       Presiding Justice Pierce and Justice Simon concurred in the judgment and opinion.

                                          OPINION

¶1     Plaintiff State Farm Fire & Casualty Company (State Farm) filed this action against

defendants Seterus, Inc. (Seterus), Paul Dubrovsky, and Jeff Dubrovsky, seeking a declaration

that it owed no coverage under a homeowner’s insurance policy issued to Jeff Dubrovsky for a

certain property owned by Paul Dubrovsky, subject to a mortgage executed by Paul Dubrovsky,

and currently serviced by Seterus as the mortgagee. The circuit court granted summary judgment

in favor of Seterus, finding that the policy’s standard mortgage clause created a separate and

distinct contract, under which Seterus was entitled to coverage. The circuit court also granted
No. 1-17-0282


summary judgment to Seterus as to the distribution of the insurance proceeds. For the following

reasons, we affirm.

¶2                                     I. BACKGROUND

¶3                                       A. The Parties

¶4     Paul Dubrovsky purchased a residential property at 1826 Park Avenue in North Chicago,

Illinois (the Property), and executed a mortgage on the Property in 2007. Jeff Dubrovsky is


Paul’s father and the named insured on the insurance policy, which was issued by State Farm.


Seterus is the current mortgagee of the mortgage and loan issued to Paul and secured by the


Property.


¶5                                        B. The Policy


¶6     The relevant policy provision states as follows:


                      “10. Mortgage Clause. The word ‘mortgagee’ includes trustee.

                              a. If a mortgagee is named in this policy, any loss payable under

                      Coverage A shall be paid to the mortgagee and you, as interests appear. If

                      more than one mortgagee is named, the order of payment shall be the same

                      as the order of precedence in the mortgages.

                              b. If we deny your claim that denial shall not apply to a valid claim

                      of the mortgagee, if the mortgagee:

                                     (1) notifies us of any change in ownership, occupancy, or

                              substantial change in the risk of which the mortgagee is aware;

                                     (2) pays on demand any premium due under this policy, if

                              you have not paid the premium; and

                                     (3) submits a signed, sworn statement of loss within 60

                                               -2­
No. 1-17-0282


                             days after receiving notice from us of your failure to do so. Policy


                             conditions relating to Appraisal, Suit Against Us and Loss


                             Payment apply to the mortgagee.


                             *** 


                             d. If we pay the mortgagee for any loss and deny payment to you:

                                     (1) we are subrogated to all the rights of the mortgagee

                             granted under the mortgage on the property; or

                                     (2) at our option, we may pay to the mortgagee the whole

                             principal on the mortgage plus any accrued interest. In this event,

                             we shall receive a full assignment and transfer of the mortgage and

                             all securities held as collateral to the mortgage debt.

                             e. Subrogation shall not impair the right of the mortgagee to

                      recover the full amount of the mortgagee’s claim.”

¶7                                   C. The Present Action

¶8     State Farm filed its complaint against the Dubrovskys and Seterus on February 19, 2013.

This case was resolved on cross-motions for summary judgment. The following facts were

undisputed on summary judgment, except where noted.

¶9     Paul purchased and executed a mortgage on the Property on August 21, 2007. Paul had,

in the past, obtained an insurance policy for the Property through Country Mutual Insurance

Company. Country Mutual insured Paul from August 2007 through September 2009. But,

according to State Farm, Paul “submitted multiple claims with Country Mutual” during that time

period, and Country Mutual ultimately either “non-renewed or cancelled the policy.”

¶ 10   On September 9, 2009, Jeff, Paul’s father, applied for a homeowner’s insurance policy

                                              -3­
No. 1-17-0282


with State Farm for the Property. State Farm alleged that, as a part of the application, Jeff

provided the Property address as his own. Jeff admitted this in his answer, but the application

itself does not appear in the record. That same day, State Farm issued Jeff the homeowner’s

policy at issue in this case for the Property.

¶ 11    It was undisputed that Jeff did not have a mortgage on the Property. There were disputed

issues on summary judgment as to whether Jeff had a lease for the Property or had given money

to Paul to assist with the down payment and, thus, whether Jeff had an insurable interest in the

Property. State Farm presented evidence that it took a statement from Jeff, in November 2012,

during which Jeff said that he had lived in Wheeling, Illinois, since 1997; he did not own the

Property; and that his son, Paul, owned the Property. State Farm also presented evidence that

Paul filed a Chapter 7 individual bankruptcy in the United States Bankruptcy Court for the

Northern District of Illinois, in which Paul listed the Property as his own, listed Seterus as being

the holder of the first mortgage with a secured claim of $237,603, and did not identify anyone

else having an interest in the Property.

¶ 12    On August 27, 2012, Jeff filed two claims: one for an incident of vandalism on August

24, 2012, and one for a fire that occurred on the first floor of the Property on August 25, 2012.

On September 17, 2012, State Farm sent a reservation of rights letter to Jeff, via his attorney,

stating that it intended to investigate certain coverage questions, including whether Jeff, as the

insured, had an insurable interest in the Property. Then, on September 24, 2012, State Farm

received a letter from Seterus notifying it that Seterus was the successor mortgage holder on the

Property and that the Property might be vacant.

¶ 13    On October 23, 2012, State Farm notified Jeff that it was canceling his insurance policy

effective December 4, 2012, and returned to him $855.68 in unearned premiums. In the notice,

                                                 -4­
No. 1-17-0282


State Farm indicated it was canceling the policy “because of a material increase in hazard as

evidenced by the fact that the residence is not owner occupied as required by [the] policy.”

¶ 14   Before the cancelation was effective, on November 12, 2012, Jeff filed another claim

with State Farm regarding a November 6, 2012, fire that occurred on the Property’s second floor.

State Farm sent another reservation of rights letter to Jeff, via his attorney, indicating its intent to

investigate certain coverage questions relating to that claim.

¶ 15   In its complaint, State Farm asserted six bases for denying coverage under the policy as

to either Seterus or the Dubrovskys, including that (1) the policy was void from its inception

because Jeff never had an insurable interest in the Property; (2) Seterus had no mortgage, note, or

loan with Jeff secured by the Property at any time; (3) the Property was not a residence premises

as required for coverage under the policy; and (4) Jeff had failed to comply with the “Duties

After Loss” section of the policy by not submitting certain requested records, documents, and

information to State Farm with respect to each of the three claims.

¶ 16   In its affirmative defenses and counterclaim, Seterus asserted that (1) State Farm should

have been aware that Jeff did not reside at the Property and was therefore estopped from denying

coverage; (2) Seterus was entitled to coverage under the policy’s mortgage clause, even if Jeff

was not entitled to coverage under the policy; (3) the fire damages claimed by Jeff were covered

under the policy; and (4) State Farm was barred from any attempt to rescind the policy. Seterus

sought declarations that, even if Jeff made misrepresentations in his policy application, State

Farm’s attempt to declare the policy void ab initio was invalid; State Farm could not rescind the

policy and the policy was not void ab initio; and State Farm was liable to Seterus for the

damages that occurred on the Property.

¶ 17   The Dubrovskys answered State Farm’s complaint but did not file any affirmative

                                                 -5­
No. 1-17-0282


defenses or counterclaims.

¶ 18   The parties filed cross-motions for summary judgment. The circuit court granted

summary judgment in favor of Seterus on its request for a declaration that it was entitled to

recover under the policy. The court denied State Farm’s and Jeff’s motions for summary

judgment.

¶ 19   The circuit court explained its reasoning at some length, and the transcript of that ruling

is contained in the record. The circuit court noted that if Jeff, as the only named insured, did not

have any insurable interest in the property, the policy would be void and not just voidable. The

circuit court’s view was that a genuine issue of material fact existed as to whether Jeff had an

insurable interest in the Property because, although there was no clear evidence that he was

either a tenant or an owner, there was some evidence that he had a lease and that he had paid

some part of the down payment. But the court determined that, ultimately, it did not matter

whether Jeff had an insurable interest. The court concluded that Seterus was entitled to coverage

under the policy regardless of Jeff’s interest because the standard mortgage clause contained in

the policy created a “separate and distinct” insurance contract between Seterus and State Farm

that could not be invalidated by any acts or omissions of the named insured, Jeff.

¶ 20   State Farm filed a motion to reconsider the judgment, primarily arguing that the standard

mortgage clause should not operate to protect the mortgagee when the mortgagor is not the

named insured. After hearing argument from both sides, the circuit court denied the motion and

reaffirmed its earlier ruling in favor of coverage for Seterus.

¶ 21   Seterus then filed a second motion for summary judgment seeking damages. Seterus

asked for prejudgment interest starting—according to the terms of the policy—30 days after

State Farm received a sworn proof of loss from Jeff, on March 10, 2013. With respect to the

                                                -6­
No. 1-17-0282


disbursement of the insurance proceeds, Seterus claimed that the policy incorporated the

mortgage agreement and that under the mortgage agreement it was entitled to $92,521.72 in

actual cash value, $128,551.01 in replacement cost value, $15,714.82 in prejudgment interest on

the actual cash value, and $21,834.39 in prejudgment interest on the replacement cost value.

¶ 22    On December 7, 2016, the circuit court granted in part and denied in part Seterus’s

motion for summary judgment as to damages. No hearing transcript is included in the record on

appeal. The written order on the motion, however, indicates that Seterus’s motion was granted

“as to the determination that the subject insurance policy incorporates the subject mortgage by

reference and that the terms of the mortgage control the disbursement and application of the

insurance proceeds.” The court ordered that Seterus would receive the proceeds to be applied per

the terms of the mortgage. The court found that the stipulated damages were $92,521.72 in actual

cash value and $127,551.01 in replacement cost value “to be recovered per [the] terms of the

policy.” The court only allowed Seterus’s request for prejudgment interest starting from August

4, 2016, the date the parties stipulated as to the damages, for a total of $1584.13 on the actual

cash value and found there to be factual issues as to whether it was entitled to prejudgment

interest for any earlier period.

¶ 23    On January 9, 2017, the circuit court granted State Farm’s motion to reconsider in part

the damages award, deciding that there were no issues of fact and that Seterus was not entitled to

prejudgment interest any time prior to August 4, 2016. The court order of January 9, 2017, states

that “there remain no outstanding factual disputes prior to any appeal.”

¶ 24                                   II. JURISDICTION

¶ 25    The circuit court ruled on State Farm’s motion to modify judgment and to reconsider

judgment as to prejudgment interest on January 9, 2017. The Dubrovskys timely filed a notice of

                                               -7­
No. 1-17-0282


appeal on February 2, 2017, and State Farm timely filed its notice of appeal, joining the

Dubrovskys’ appeal, on February 8, 2017. Seterus filed a notice of cross-appeal regarding

prejudgment interest on February 16, 2017. But the issues raised in the cross-appeal have been

resolved by the parties and the cross-appeal voluntarily withdrawn. This court has jurisdiction

pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from final judgments

entered by the circuit court in civil cases. Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. Jan. 1,

2015).

¶ 26                                       III. ANALYSIS

¶ 27     State Farm’s claim in this case was resolved on cross-motions for summary judgment.

“Summary judgment is appropriate when there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law.” Virginia Surety Co. v. Northern

Insurance Co. of New York, 224 Ill. 2d 550, 556 (2007). When parties file cross-motions for

summary judgment, they agree that there are no issues of material fact and that the case

disposition turns on the resolution of purely legal issues. Founders Insurance Co. v. Munoz, 237

Ill. 2d 424, 432 (2010). We review the circuit court’s ruling on cross-motions for summary

judgment de novo. A.B.A.T.E. of Illinois, Inc. v. Quinn, 2011 IL 110611, ¶ 22.

¶ 28     When interpreting the provisions of an insurance policy, the court’s primary objective is

“to ascertain and give effect to the intentions of the parties as expressed by the language of the

policy.” Valley Forge Insurance Co. v. Swiderski Electronics, Inc., 223 Ill. 2d 352, 362 (2006). If

the policy’s language is unambiguous when given its plain and ordinary meaning, it must be

applied as written. Id. at 363. Any ambiguous language in the policy will be construed against

the insurer. Id.

¶ 29     We consider the arguments of State Farm and the Dubrovskys separately.

                                                  -8­
No. 1-17-0282


¶ 30                          A. State Farm’s Arguments on Appeal

¶ 31   State Farm presents three reasons why this court should reverse the circuit court’s grant

of summary judgment in favor of Seterus: (1) the policy was void ab initio because Jeff, the only

named insured, had no insurable interest in the Property, (2) Seterus did not have a

mortgagor/mortgagee relationship with Jeff and therefore should not be protected by the

mortgage clause in the insurance policy between Jeff and State Farm, and (3) Seterus was not

entitled to coverage because certain conditions precedent to receiving coverage under the policy

were not met.

¶ 32   Seterus responds that (1) the mortgage clause created an independent contract between

Seterus and State Farm, providing coverage protection to Seterus even if the policy between Jeff

and State Farm was void ab initio, (2) Seterus was protected by the policy’s standard mortgage

clause, regardless of whether any mortgage agreement existed between Jeff and Seterus, and

(3) State Farm cannot exclude coverage to Seterus as the mortgagee based on the policy’s

alleged conditions precedent. As an alternative, Seterus also argues that, even if an insurable

interest is required, State Farm is not entitled to summary judgment because Seterus presented

some evidence that Jeff had an insurable interest in the property.

¶ 33   Before directly addressing the parties’ arguments, we first discuss the mortgage provision

at issue in this case—referred to as the standard mortgage clause—and the broad manner in

which courts have interpreted such clauses in favor of protecting mortgagees.

¶ 34                      1. Mortgage Clauses in Contracts of Insurance

¶ 35   The policy provision at issue in this case, the “Mortgage Clause,” provides as follows: “If

a mortgagee is named in this policy, any loss payable under Coverage A shall be paid to the

mortgagee and you, as interests appear.” The clause goes on to state, “If we deny your claim that

                                               -9­
No. 1-17-0282



denial shall not apply to a valid claim of the mortgagee,” so long as the mortgagee completes


certain requirements. This is what is referred to as a “standard mortgage clause.”


¶ 36    In Old Second National Bank v. Indiana Insurance Co., 2015 IL App (1st) 140265, ¶ 20, 


this court recently explained the difference between such a clause and a “simple,” or ordinary,


mortgage clause: 


               “The ‘simple’ mortgage clause makes the mortgagee merely an appointee who

               will receive insurance proceeds only to the extent of its interest as stated in the

               policy, subject to all of the same defenses to coverage as the insured. In such a

               circumstance, the mortgagee possesses no greater right of recovery than the

               insured. [Citations.] The ‘standard’ mortgage clause, more broadly, forms a

               separate and distinct contract between the insurer and the mortgagee, the effect of

               which is to shield the mortgagee from being denied coverage based upon the acts

               or omissions of the insured or the insured’s noncompliance with the terms of the

               policy.”

¶ 37    On appeal, the parties do not dispute that the clause at issue here was a standard mortgage

clause or that Seterus was the named mortgagee under the policy. What State Farm and Seterus

dispute is whether the mortgagee’s rights under this policy can be impacted by the named

insured’s lack of an insurable interest, the named insured’s lack of any relationship with the

mortgagee, or the failure of conditions precedent for coverage. We address each argument in

turn.

¶ 38                                   2. Insurable Interest

¶ 39    State Farm first argues that the policy in this case was void ab initio because Jeff never

had an insurable interest in the Property. According to State Farm, when a policy is void from its

                                              - 10 ­
No. 1-17-0282


inception, “no party may claim rights under it” (emphasis in original) (citing Illinois State Bar

Ass’n Mutual Insurance Co. v. Coregis Insurance Co., 355 Ill. App. 3d 156, 164 (2014)).

Seterus, on the other hand, argues that its coverage under the insurance policy would not be

invalidated even if Jeff lacked an insurable interest in the Property because the standard

mortgage clause created a “separate and distinct contract” (emphasis omitted) between State

Farm and Seterus.

¶ 40   Although it viewed the record as creating a question of fact as to whether Jeff had an

insurable interest in the Property, the circuit court agreed with Seterus that this did not matter, as

the standard mortgage clause covered Seterus regardless of Jeff’s interest. In reaching this

conclusion, the circuit court largely relied on Wolfram Partnership, Ltd. v. LaSalle National

Bank, 328 Ill. App. 3d 207 (2001). In that case, the lessee of the subject building subleased the

building to a corporate entity, and the owner of that company obtained insurance for the building

in his individual capacity, naming the trustee-owner of the building as an additional insured. Id.

at 211, 220. In determining that the lessee did not breach its lease agreement by failing to obtain

insurance protecting the trust itself, the Wolfram court explained:

                       “We find the question of whether [the named insured] possessed an

                insurable interest during the period in question is of no consequence in

                determining [the lessee’s] compliance under [the lease] since the record

                unequivocally demonstrates that the trust’s interests in the Premises have, at all

                relevant times, been adequately protected by [the named insured’s] insurance. The

                Trust has been included as an additional insured under all policies of insurance

                obtained and in effect during the time period in question. Clearly, the Trust, as

                owner of the Premises and the structures thereupon, had an insurable interest

                                                - 11 ­
No. 1-17-0282


                under [the named insured’s] policies.

                       While a lack of insurable interest will ordinarily render a policy of

                insurance void and unenforceable on public policy grounds [citations], ‘[w]here

                there are several insureds under a policy, and all do not have the requisite

                insurable interest, the policy is invalid only as to those lacking [an] insurable

                interest.’ ” Id. at 220-21 (quoting 3 Couch on Insurance 3d § 41:2, at 41-8

                (1995)).

¶ 41   We agree with the circuit court that, based on Wolfram and cases such as Old Second that

recognize a standard mortgage clause creates a separate and distinct contract between the

mortgagee and the insurer (Old Second, 2015 IL App (1st) 140265, ¶ 20), Jeff’s possible lack of

an insurable interest does not bar Seterus from coverage under the policy. This holding is

consistent with the way most, if not all, other jurisdictions have interpreted standard mortgage

clauses. See, e.g., BankAmerica Housing Services v. Allstate Insurance Co., 771 So. 2d 1218,

1221 (Fla. Dist. Ct. App. 2000); Norwest Mortgage, Inc. v. Nationwide Mutual Fire Insurance

Co., 718 So. 2d 15, 17 (Ala. 1998); Great American Insurance Co. of New York v. Southwestern

Finance Co., 297 P.2d 403, 404-05 (Okla. 1956); see also 4 Couch on Insurance 3d § 65:50, at

65-97 (rev. ed. 2011) (“The mortgagee may *** recover for his or her loss from a collision

although the policy was void as to the mortgagor ab initio for want of an insurable interest.”).

But see id. § 65:12, at 65-25 (“if the insured has no interest in the property, so that the policy is

void as against public policy, his or her mortgagee acquires no rights against the insurer by

reason of a loss-payable clause”).

¶ 42   Therefore, State Farm cannot deny coverage to Seterus based upon the possibility that

Jeff, as the named insured, did not have an insurable interest.

                                               - 12 ­
No. 1-17-0282


¶ 43                          3. Mortgagee-Mortgagor Relationship

¶ 44   State Farm’s second argument is that Seterus is not entitled to recover because there was

no mortgagor-mortgagee relationship between Jeff and Seterus. State Farm argues that a

mortgagor-mortgagee relationship by which the named insured agrees to carry insurance on

behalf of the mortgagee “is what gives rise to the ‘secondary’ contractual relationship between a

mortgagee and the insurer.” In support of this argument, State Farm relies primarily on language

from Allen v. St. Paul Fire & Marine Insurance Co., 208 N.W. 816 (Minn. 1926), a case in

which the Minnesota Supreme Court positively quoted language from an Eighth Circuit case

concluding that “ ‘the effect of the [standard] mortgage clause, when attached to a policy of

insurance running to the mortgagor, is to make a new and separate contract between the

mortgagee and the insurance company.’ ” (Emphasis added.) Id. at 818 (quoting Syndicate

Insurance Co. v. Bohn, 65 F. 165, 178 (8th Cir. 1894)).

¶ 45   In response, Seterus argues that the plain language of the standard mortgage clause in this

case “does not impose any restrictions on the term ‘mortgagee,’ ” does not require any specific

relationship between a named insured and a named mortgagee, and “instead merely provides that

‘[i]f a mortgagee is named in this policy, any loss payable under Coverage A shall be paid to the

mortgagee and [the insured].’ ” Seterus insists that the language State Farm relies on to argue to

the contrary is “mere surplusage, as demonstrated by the abundance of modern case law that

entirely omits th[at] language, or indeed, any reference to a requirement that the mortgagee be in

privity with the insured to benefit under the policy.”

¶ 46   The circuit court agreed with Seterus, noting that the language relied upon by State

Farm—“when attached to a policy of insurance running to the mortgagor”—was “not essential”

to the holdings in either Allen or Bohn. The court considered the language to be dicta and was

                                               - 13 ­
No. 1-17-0282


not persuaded by it that an insurance policy must run to the mortgagor to entitle the mortgagee to

protection under a standard mortgage clause.

¶ 47   We, again, agree with the circuit court that Jeff not being the mortgagor does not provide

a basis for State Farm to deny coverage to Seterus.

¶ 48   We recognize that, as State Farm argues, the court’s language in Bohn was quoted by

some of the earlier cases that recognized that a standard mortgage clause creates a separate

contract of insurance between the mortgagee and the insurer. See, e.g., Ohio Farmers’ Insurance

Co. v. Hull, 186 N.E. 823, 824-25 (Ohio Ct. App. 1932); National Union Fire Insurance Co. v.

Short, 32 F.2d 631, 632-33 (6th Cir. 1929); Fayetteville Building & Loan Ass’n v. Mutual Fire

Insurance Co. of West Virginia, 141 S.E. 634, 635-36 (W. Va. 1928). However, this language

cannot support State Farm’s “privity” argument—that a mortgagee’s rights under the mortgage

clause are dependent on the named insured being the mortgagor—for a number of reasons.

¶ 49   First, as the circuit court noted, it does appear that the language State Farm relies on in

the Bohn case is not necessary to that court’s analysis. There was no issue in Bohn or in the cases

following Bohn as to whether the named insured was also the mortgagor. As is often the case, in

those cases the named insured and the mortgagor were the same party, and the court’s reference

to the “mortgagor” could have been changed to refer to the “named insured” without a change in

the court’s reasoning.

¶ 50   Second, there is no language in the mortgage clause before us in this case or anywhere in

the policy that suggests that the named insured must be the mortgagor. The policy language is

“[i]f a mortgagee is named in this policy,” when it could say, ever so easily, “if your mortgagee

is named in this policy.”

¶ 51   In construing an insurance policy, as with any contract, we begin with the plain language

                                               - 14 ­
No. 1-17-0282


of the policy itself and “will not search for ambiguity where there is none.” Swiderski, 223 Ill. 2d

at 363. There is simply no construction of the language in the State Farm policy before us that

supports State Farm’s argument that protection for the mortgagee only exists if the named

insured is the mortgagor.

¶ 52   Third, the Bohn case is over 100 years old and is not controlling authority. See Kostal v.

Pinkus Dermatopathology Laboratory, P.C., 357 Ill. App. 3d 381, 395 (2005) (noting that court

decisions from other jurisdictions are not binding on this court, but may be considered as

persuasive authority). And, as Seterus points out, more recent cases, including our recent

decision in Old Second, 2015 IL App (1st) 140265, ¶ 20, speak in terms of the “named insured,”

without necessarily equating that person with the mortgagor.

¶ 53   Fourth, but perhaps most importantly, the policy language that the court was construing

in Bohn was different and stated in relevant part: “It is agreed that this insurance, as to the

interests of the above-named mortgagee or beneficiary, or its assigns, only, shall not be

invalidated by any act or neglect of the mortgagor or owner of the property insured.” Bohn, 65 F.

at 167. Under that language, in contrast to the policy language here, an argument could be made

that the insurance policy contemplated the named insured was the mortgagor, or at least the

owner of the property.

¶ 54   Fifth, as Seterus noted persuasively in oral argument, there are situations in which the

insurer has every reason to cover the mortgagee, although the policy holder is not the mortgagor.

For example, a wife may be the mortgagor, while the husband is the named insured, and they are

both owners of the insured home.

¶ 55   Finally, we are persuaded by the cases that Seterus cites in which a loss payee is someone

other than a mortgagee. These cases are Posner v. Firemen’s Insurance Co., 49 Ill. App. 2d 209

                                               - 15 ­
No. 1-17-0282


(1964), and Stonegate Insurance Co. v. Hongsermeier, 2017 IL App (1st) 151835, both of which

recognize that the separate contract between insurer and the loss payee is generally not

dependent on privity or any specific relationship between the named insured and the loss payee.

We are not persuaded that the rule needs to be different when the loss payee is the mortgagee.

¶ 56   In short, we do not agree that Seterus’s coverage was dependent on the named insured

holding the mortgage. We turn now to State Farm’s final contention that Seterus should be

denied coverage because certain conditions precedent for coverage had not occurred.

¶ 57                                3. Conditions Precedent

¶ 58   State Farm lastly contends that Seterus should be denied coverage because certain

conditions precedent for coverage had not occurred at the time the claims were filed, specifically

referring to the policy’s condition that the insured premises be used as a residence premises. The

insurance policy provided that State Farm would “cover the dwelling used principally as a

private residence on the residence premises shown in the declarations” and defined a “residence

premises” as “the one, two, three or four-family dwelling, other structures and grounds,” or “that

part of any other building” “where [the insured] resides and which is shown in the Declarations.”

¶ 59   According to State Farm, for any party to recover under the policy, whether the named

insured or the mortgagee, that party must show that the residence premises shown in the policy’s

declarations is a dwelling where the named insured resided. State Farm argues that because this

residence premises requirement is a condition precedent to coverage, its absence “negates any

conclusion that there can be coverage under the Policy,” as “the insuring provisions of the Policy

were not met.”

¶ 60   As State Farm points out, the court in Old Second acknowledged a difference between

conditions precedent and subsequent in an insurance policy, stating: “While conditions precedent

                                              - 16 ­
No. 1-17-0282


concern the very attachment of risk in the first instance, a condition subsequent applies to

conditions which must be maintained or met after the risk has attached in order that the policy

remain in full force and effect.” (Internal quotation marks omitted.) Old Second, 2015 IL App

(1st) 140265, ¶ 28. But, in upholding coverage to the mortgagee under a standard mortgage

clause on the facts before it, the Old Second court also observed that certain jurisdictions had

found that “to best effectuate the language and purpose underlying the standard mortgage clause,

the mortgagee must not be refused coverage as long as the loss did not result from its own breach

of policy.” Id. ¶ 25. Although the court in Old Second cited those cases favorably, it did not need

to consider whether a mortgagee would be protected regardless of any act of the named insured,

including those in which the named insured failed to adhere to a condition precedent to coverage.

¶ 61   Here, however, we have fallen in with that line of cases, holding that the standard

mortgage clause protects the mortgagee even if there is no coverage for the named insured and

the policy is void as to the named insured. This broad protection for the mortgagee includes

situations where conditions precedent to coverage under the policy have not been met by the

named insured. See, e.g., Wells Fargo Bank, N.A. v. Null, 847 N.W.2d 657, 527-30 (Mich. Ct.

App. 2014) (finding that where the named insured did not reside in the insured premises, as

required for coverage by the subject policy’s residence premises provision, the mortgagee could

still be afforded protection under the standard mortgage clause “even when the act or neglect of

the insured occur[red] before the issuance of the policy”). Accordingly, Seterus is entitled to

coverage regardless of whether Jeff actually used the Property as his residence premises.

¶ 62                       B. The Dubrovskys’ Arguments on Appeal

¶ 63   The Dubrovskys’ notice of appeal focuses exclusively on the circuit court orders finding

that the proceeds of the insurance policy were to be distributed subject to the terms of the

                                              - 17 ­
No. 1-17-0282


mortgage. In their appellate brief, however, they do not discuss the distribution of the proceeds,

instead focusing on the need for a determination as to Jeff’s insurable interest in the Property and

whether State Farm could rescind the policy more than three years after it had been issued. Thus

they have forfeited any argument as to the distribution. See Ill. S. Ct. R. 341(h)(7) (eff. July 1,

2017) (stating that “points not argued” in a party’s brief as forfeited).

¶ 64   The arguments that the Dubrovskys do make in their brief are moot in light of our

affirming the circuit court’s ruling that Seterus is entitled to coverage. The presumptions of the

circuit court in awarding coverage were that Jeff might have an insurable interest—but whether

he did would not affect whether Seterus was entitled to coverage—and that recession was

inapplicable. The only possible arguments the Dubrovskys could have now on appeal go to

distribution of proceeds if either of them were entitled to any payment under the policy, and as

noted, those arguments are forfeited.

¶ 65                                    IV. CONCLUSION

¶ 66   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 67   Affirmed.




                                                - 18 ­